Citation Nr: 1737659	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-27 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a chronic right ankle sprain.


REPRESENTATION

Veteran represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2014, the Board denied an effective date earlier than August 9, 2010 for the grant of service connection for a chronic right ankle sprain.  At that time, the Board also remanded the present claim as well as claims for service connection for headaches, right leg disorder, dizziness, and a back disorder for further development.

Upon return from the RO, the Board issued a decision in February 2015 denying an initial disability rating in excess of 10 percent for a chronic right ankle sprain, as well as service connection for headaches, dizziness, and a back disability.  In addition, the Board remanded the issues of service connection for a right knee disability, a right leg disability, a left lower abdomen disability, and a right hip disability. 

The Veteran appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in December 2015 granting a December 2015 Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the Board's decision denying an initial rating in excess of 10 percent for a chronic right ankle sprain, and that denied service connection for headaches, dizziness, and a back disability. 

With regard to the four issues remanded by the Board in February 2015, a rating decision was issued in March 2015 granting service connection for right knee sprain.  That same month a supplemental statement of the case (SSOC) denied the issues of service connection for a right hip disability, a right leg disability, and a left lower abdomen disability. 
In September 2015 the Board denied entitlement to service connection for a right hip disability and a left lower abdominal disability, and remanded the issue of a right leg disability for further development.  Subsequently, the RO continued the denial of service connection for a right leg disability in a December 2015 SSOC. 

In October 2016, the Board addressed the issues remanded by the Court in December 2015.  In its decision, the Board remanded the issue of entitlement to an increased rating for a chronic right ankle sprain, and the issue of entitlement to service connection for a back condition.  The Board also denied the issues of entitlement to service connection for a right leg disability, headaches, and dizziness. 

Regarding the issue of entitlement to service connection for a back condition, the RO granted service connection in a December 2016 rating decision.  However, the Veteran appealed the rating, effective date, and diagnostic code used for rating his back condition in January 2017.  In addition, he initiated a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  A statement of the case (SOC) was issued in February 2017 and the Veteran substantially appealed the issued to the Board.  However, the appeal has not yet been certified, therefore, the Board need not address the issues at this time.  Gray v. McDonald, 27 Vet. App. 313 (2015); see also Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  

In June 2017, the Veteran withdrew his appeal before the Court for the issues of entitlement to service connection for a right leg disability, headaches, and dizziness.  As such, the only issue presently before the Board is that of entitlement to an initial rating in excess of 10 percent for a chronic right ankle sprain.  


FINDING OF FACT

The evidence of record shows the Veteran's right ankle sprain more nearly approximates a marked level of limitation of motion. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 20 percent for a chronic right ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

VA's duty to notify was satisfied by an August 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the record reflects that the Veteran's service treatment records and all identified VA treatment records have been obtained.  Moreover, the Veteran has been provided appropriate and adequate VA examinations.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board will now address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in August 2010.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

The Board observes that the words "moderate" and "marked," as used in the diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).  

Factual Background and Analysis

The Veteran seeks entitlement to an initial rating in excess of 10 percent for a chronic right ankle sprain.  His right ankle disability has been rated as 10 percent disabling from August 9, 2010.  

VA treatment records reveal the Veteran underwent a VA examination in October 2010.  Subjectively, the Veteran reported multiple sprains after the in-service injury, as well as weakness and occasional flare-ups.  He also reported being able to stand throughout the course of a workday with only short intermittent breaks.  The Veteran reported being able to walk one half to one mile.  As treatment, the Veteran reported wrapping the ankle during flare-ups or during times of increased activities, as well as taking over-the-counter medications and icing the ankle.  Objectively, the examination revealed the Veteran's dorsiflexion was up to 15 degrees with pain beginning at 15 degrees, plantar flexion was up to 40 degrees with pain beginning at 35 degrees, eversion up to 15 degrees with pain beginning at 15 degrees, and inversion up to 25 degrees with pain beginning at 20 degrees.  There was a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion (ROM) with repetitive use.  Additionally, x-rays of the right ankle were unremarkable.  

The Veteran underwent another VA examination in October 2013.  Subjectively, the Veteran reported constant pain and occasional stiffness if he did not walk around on the ankle.  He also reported treating the pain with ice or heat depending on what was most effective at the time.  The Veteran also reported flare-ups of pain with prolonged standing.  Objectively, the Veteran presented with plantar flexion up to 35 degrees with pain beginning at 35 degrees, and dorsiflexion up to 15 degrees with pain starting at 15 degrees.  The Veteran was able to perform 3 repetitions with no additional loss of ROM.  However, the examiner noted there was functional loss due to the ankle condition characterized by less movement than normal and pain on movement.  There was also objective evidence of pain on palpation in the right ankle.  Anterior Drawer and Talar Tilt tests were performed but the examiner did not find laxity or instability in the right ankle.  There was also no objective evidence of ankylosis or loss of use of the foot.  

In December 2016, the Veteran underwent another VA examination, at which he reported chronic pain and instability in his right ankle.  He also reported flare-ups with prolonged standing as well as loss of motion with repetitive use of the ankle.  Objectively, the examination showed dorsiflexion up to 15 degrees and plantar flexion up to 35 degrees.  The examiner noted pain in plantar flexion but noted it did not result in, or cause, functional loss.  Although there was no evidence of pain in weight-bearing, there was evidence of mild lateral malleolus tenderness.  The Veteran was able to perform repetitive use testing with no additional loss of function or ROM after three repetitions.  The examiner also noted muscle atrophy of 10 centimeters below the right inferior patella.  Regarding the stability of the joint, the Anterior Drawer Test showed no laxity but the Talar Tilt Test showed laxity compared to the left ankle.  However, no ankylosis or loss of use of the joint was noted.  Additionally, contemporaneous radiological imaging revealed arthritis in the right ankle.  In accordance with Correia v. McDonald, 28 Vet. App. 158 (2016), the Veteran was also examined for pain in passive motion and non-weight bearing but showed no evidence of pain.  

Most recently the Veteran underwent a VA examination in February 2017.  The examiner also noted the reported history of the condition, noting the Veteran reported worsening of symptoms, which he reported as pain and stiffness.  Although the Veteran did not report flare-ups during the examination, he did report the pain is severe enough to limit his ability to ambulate.  Objectively, the Veteran's dorsiflexion was up to 10 degrees and his plantar flexion up to 30 degrees.  There was evidence of pain in both dorsiflexion and plantar flexion, which caused functional loss.  However, there was no evidence of localized tenderness during this examination.  The Veteran also presented evidence of pain on weight-bearing.  However, he was able to perform repetitive use testing with no additional loss of function or ROM after three repetitions.  Other factors contributing to the disability were noted to be less movement than normal, disturbance of locomotion, and interference with standing.  However, the examiner noted no ankylosis or loss of use of the joint.  Additionally, although the examiner suspected instability of the right ankle, the Anterior Drawer and Talar Tilt tests revealed no laxity in comparison to the left ankle.  There was no muscle atrophy noted at this examination.  The examination report also showed no evidence of pain on non-weight bearing and on passive motion. 

In his lay statements and reports, the Veteran indicated the pain in his right ankle was severe enough to affect how long he was able to stand or walk.  In at least one occasion, he also reported weakness in his right ankle which lead to additional sprains and flare ups of the condition.  He also reported treating the condition with over-the-counter medication, thermal therapy, and wraps.  VA medical records reveal that an ankle brace was recommended in April 2017. 

Upon reviewing the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds the evidence of the severity of the condition more nearly approximates marked limitation of motion.  The Veteran's right ankle sprain mainly manifested in daily ankle pain and limitation of motion that has worsened over time.  Specifically, the medical evidence shows a decrease in the range of motion of the right ankle from an already limited 15 degrees to 10 degrees in dorsiflexion, and from 35 degrees to 30 degrees in plantar flexion.  This is a reduction of 10 degrees in ROM from the normal ROM in dorsiflexion, a reduction of 15 degrees in ROM from the normal ROM in plantar flexion, and a reduction of 5 degrees in ROM from the measurements initially used to rate the limitation of motion as moderate.  Additionally, the medical evidence reveals arthritis is now present in the ankle as well as some level of instability of the joint.  As the evidence shows a worsening over time of the Veteran's chronic right ankle sprain, the Board finds the Veteran is entitled to the maximum disability rating of 20 percent under Diagnostic Code 5271. 

Because the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned for the entire appeal period, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Regarding arthritis evidenced by radiological imaging, the Board notes a rating for traumatic or degenerative arthritis may only be combined with a non-compensable limitation of motion rating or with evidence of at least 2 major joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, a rating under DC 5003 is not applicable in this case.   Furthermore, a 20 percent rating is the maximum available under Diagnostic Code 5003.

The Board has considered the Veteran's assertions.  He is competent to describe his observable symptoms.  However, he has not provided lay evidence describing his disability picture with a level of specificity that it could demonstrate that a higher rating under a different Diagnostic Code is warranted.  

Additionally, there is no evidence of ankle ankylosis (Diagnostic Code 5270), ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272), malunion of os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Thus, a higher or separate evaluation under any of these rating codes is not for consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).


ORDER

Entitlement to an initial evaluation of 20 percent for a chronic right ankle sprain is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


